     Case 3:18-cv-01063-AJB-AGS Document 94 Filed 02/20/19 PageID.2185 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    Anton Ewing, an individual,           )   CASE NO. 3:18-cv-01063-AJB-AGS
                                            )
12                         Plaintiff,       )   ORDER GRANTING JOINT
13          v.                              )   MOTION TO DISMISS
                                            )
14
      8 Figure Dream Lifestyle, LLC, a      )   (Doc. No. 93)
15    Wyoming limited liability company; )
16
      Richard Waldman, an individual;       )
      R. Scott International Corp., Florida )
17    corporation; et al.,                  )
18                                          )
                           Defendants.      )
19                                          )
20                                          )
21
22
23
24
25
26
27
28

                                            i
                                                          ORDER GRANTING JOINT MOTION TO DISMISS
                                                                                18-cv-1063-AJB-AGS
     Case 3:18-cv-01063-AJB-AGS Document 94 Filed 02/20/19 PageID.2186 Page 2 of 2



 1          Based upon the Joint Motion to Dismiss, the Court GRANTS the Joint
 2    Motion to Dismiss. This action is, DISMISSED WITH PREJUDICE. The Court
 3    will retain jurisdiction over this matter until such time it can hear and rule on
 4    Defendants First Union, LLC and Timur Shamsutdinov’s Motion to Declare Anton
 5    Ewing A Vexatious Litgant and for a Prefiling Order Pursuant to 28 USC Section
 6    1651 (Dkt No. 15) and to enforce the settlement agreement for a period of up to
 7    one year.
 8          Defendants First Union, LLC and Timur Shamsutdinov’s Motion to Dismiss
 9    (Dkt No. 14) is hereby withdrawn.
10
11          IT IS SO ORDERED.

12    Dated: February 20, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
                                                            ORDER GRANTING JOINT MOTION TO DISMISS
                                                                                  18-cv-1063-AJB-AGS
